

EXHIBIT 10.3
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of January 31, 2013 (the "Effective Date"), by and
between REMY INTERNATIONAL, INC., a Delaware corporation (the "Company"), and
JOHN J. PITTAS (the "Employee") and amends that certain Second Amended and
Restated Employment Agreement dated as of August 1, 2010, as amended by the
Modification of Second Amended and Restated Agreement letter dated as of January
31, 2012 (the “Agreement”). In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
1.    Effective as of March 1, 2013, Section 2 of the Agreement is deleted and
the following is inserted in lieu thereof: “Subject to the terms and conditions
of this Agreement, Company agrees to continue to employ the Employee to serve in
an executive capacity as Chief Executive Officer and President of the Company.
The Employee accepts such continued employment and agrees to undertake and
discharge the duties, functions and responsibilities commensurate with the
aforesaid position and such other duties, functions and responsibilities as may
be prescribed from time to time by the Company’s Board of Directors. The
Employee shall devote his full business time, attention and effort to the
performance of his duties hereunder and, except as described below, shall not
engage in any business, profession or occupation, other than personal, personal
investment, charitable, or civic activities or other matters that do not
conflict with the Employee’s duties. The Employee shall report to the Board of
Directors of the Company.”
2.    The first sentence of Section 3 of the Agreement is deleted and the
following is inserted in lieu thereof: “The term of this Agreement shall
commence on the Effective Date and shall continue until December 31, 2015 or if
earlier pursuant to Section 8 (including any extensions as provided in this
Section 3, the “Employment Term”).”
3.    Effective as of March 1, 2013, the first sentence of Section 4 of the
Agreement is deleted and the following is inserted in lieu thereof: “Commencing
as of March 1, 2013 and continuing during the Employment Term, the Company shall
pay the Employee a base salary at an annual rate, before deducting all
applicable withholdings, of no less than $600,000 per year, payable at the time
and in the manner dictated by Company’s standard payroll policies.”
4.    Effective as of March 1, 2013, Section 5(c) of the Agreement is deleted
and the following is inserted lieu thereof:
“an annual incentive bonus opportunity under the Company's Amended and Restated
Annual Bonus Plan (“Annual Bonus Plan”) for each calendar year included in the
Employment Term commencing as of January 1, 2013, with such opportunity to be
earned based upon attainment of performance objectives established by the
Committee ("Annual Bonus"). Employee's target Annual Bonus under the Annual
Bonus Plan shall be 100% of Employee's Annual Base Salary at target aggregate










--------------------------------------------------------------------------------



Company performance with a maximum of 200% of Employee’s Annual Base Salary at
maximum aggregate Company performance. The Annual Bonus shall be paid no later
than the March 15th first following the calendar year to which the Annual Bonus
relates.”
5.    Section 5(d) of the Agreement is deleted.
6.    Section 5(e) of this Agreement is deleted and the following is inserted in
lieu thereof: “participation in the Remy International, Inc. Omnibus Incentive
Plan and incentive opportunities provided by Company to senior executives. For
calendar year 2013, the Employee shall receive an equity grant valued by the
Board at $1,800,000 with such terms as determined by the Board of Directors or
Compensation Committee of the Company and the applicable plan document.”
7.    Effective as of March 1, 2013, Section 8(f)(ii) of the Agreement is
deleted and the following is inserted in lieu thereof: “a material adverse
change in the position to which the Employee reports (i.e., the Board of
Directors), or a material diminution in the managerial authority, duties or
responsibilities of the person in that position.”
1.    Effective as of March 1, 2013, Section 9(a)(iii) of the Agreement is
deleted and the following is inserted in lieu thereof: “the Company shall pay
the Employee, no later than the sixtieth (60th) calendar day after the Date of
Termination, a lump-sum payment equal to 200% of the sum of (A) the Employee’s
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which the Employee did not
expressly consent in writing); and (B) the target Annual Bonus for the year of
termination.”
2.    Effective as of March 1, 2013, the last sentence of Section 13(b) is
deleted.
IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.


 
REMY INTERNATIONAL, INC.
 
 
 
 
By:
/s/ Michael L. Gravelle
 
Name:
Michael L. Gravelle
 
Title:
Senior Vice President, General Counsel and Corporate Secretary
 
 
 
 
 
 
By:
/s/ John J. Pittas
 
Name:
John J. Pittas




2



